Citation Nr: 1508403	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	P. Bradley, Agent


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1964 to May 1967.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Chicago, Illinois, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of service connection for a recurrent neurological disorder to include brain lesions, visual impairment, facial paresthesias, and fatigue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In May 2002, the RO denied service connection for a neurological disorder claimed as the result of exposure to defoliants.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  In June 2002, the Veteran submitted a notice of disagreement (NOD).  

2.  In December 2002, the RO issued a statement of the case (SOC) to the Veteran.  The Veteran did not subsequently perfect a substantive appeal from the denial of service connection for a neurological disorder claimed as the result of exposure to defoliants.  

3.  The May 2002 rating decision denying service connection for a neurological disorder claimed as the result of exposure to defoliants is final.  

4.  The additional documentation submitted since the May 2002 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for a neurological disorder claimed as the result of exposure to defoliants is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103 , must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants.  As such, no discussion of VA's duty to notify and to assist is necessary.  
II.  Application to Reopen Service Connection for a Neurological Disorder

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In October 2001, the RO denied service connection for a neurological disorder claimed as the result of exposure to defoliants.  In January 2002, the Veteran submitted additional contentions.  In May 2002, the RO denied service connection for a neurological disorder claimed as the result of exposure to defoliants as there was "no basis in the available evidence of record to establish service connection for neurological condition claimed as result of defoliants" and "no definite diagnosis has been established."  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2002.  In June 2002, the Veteran submitted a NOD.  In December 2002, the RO issued a SOC to the Veteran.  The Veteran did not subsequently perfect a substantive appeal from the denial of service connection for a neurological disorder claimed as the result of exposure to defoliants.  

The evidence upon which the May 2002 RO decision denying service connection was formulated may be briefly summarized.  The Veteran's service treatment records do not refer to a recurrent neurological disorder.  The Veteran's service personnel records reflect that he served in the Republic of Vietnam.  In his February 2000 informal claim for service connection, the Veteran advanced that he had "lost total eyesight" when blood was drawn at his May 1967 physical examination for service separation and believed that "Agent Orange transferred from [his] blood to [his] spinal fluid."  He reported that he subsequently experienced periods of weakness; exhibited three brain lesions on multiple VA magnetic resonance imaging (MRI) studies; and had a substance that did not belong in his spinal fluid.  An August 2000 VA neurology clinic treatment record states that the Veteran presented a "long history nonspecific complaints and significant functional overlay with amplification of symptomatology, normal neurological exam and nonspecific finding during [work up]."  A September 2000 VA neurology clinic note conveys that the Veteran was seen for "[right] facial pain discomfort; had extensive [work up] done a few years back, and only nonspecific MRI WM lesions was (sic) found."  No diagnosis was advanced.  

New and material evidence pertaining to the issue of service connection for neurological condition claimed as result of defoliants was not received by VA or constructively in its possession within one year of written notice to the Veteran of the May 2002 rating decision.  Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the May 2002 rating decision includes the Veteran's December 2007 informal application to reopen his claim of entitlement to service connection.  In his informal application, the Veteran advanced that: "I was at Hines Hospital 12/5/07;" "I had 4 MRIs and a spinal tap which I was told by Dr. Y- that I had a substance insufficient to identify, but didn't belong there;" and "I have found 3 Vets that died from my problem outside the VA, the last was a year ago."  The Veteran's informal application and the lay statements contained therein of such significance that it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for a neurological disorder is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a neurological disorder claimed as the result of exposure to defoliants is granted.  


REMAND

In light of its reopening above, the Veteran's claim for service connection for a recurrent neurological disorder to include brain lesions, visual impairment, facial paresthesias, and fatigue is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for a recurrent neurological disorder is warranted as the claimed disability was precipitated by his presumed Agent Orange exposure while serving in the Republic of Vietnam.  

The Veteran has not been afforded a VA examination which addresses the nature and etiology of his claimed recurrent neurological disorder and its relationship, if any, to his period of active service including his presumed herbicide exposure while in the Republic of Vietnam.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after June 2013 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent neurological disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after June 2013.  

3.  Schedule the Veteran for a VA neurological evaluation in order to determine the nature and etiology of his claimed recurrent neurological disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent neurological disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent neurological disorder had its onset during active service; is related to the Veteran's military duties in the Republic of Vietnam including his presumed herbicide exposure; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the issue of service connection for a recurrent neurological disorder to include brain lesions, visual impairment, facial paresthesias, and fatigue on a de novo basis.  If the benefit sought on appeal remains denied, the Veteran and his agent should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


